Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1-6, 8-9, 11-22 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the salts" in line 1 indicating more than one type of salt; however, Claim 1 recites “a food grade salt”. Therefore, there is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “wherein the salts are present in a range of from 0.5wt% to 5.0wt% relative to the total mass of the dough composition” fails to further limit the claim because Claim 1 already recites a “food grad salt in a range of 0.5 wt% to 5wt% relative to the total mass of the dough composition”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 9 and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20020021298A) in view of Liang (CN 105211741A-see machine translations),Fukasawa et al. (US 2010/0297326), Justice et al. (US 2017/0094979), Mann (US 2002/0102336), and Joy (Homemade Ramen Noodles, The Cooking of Joy). 
 Regarding Claims 1, 3, 4, 6, 8 and 13-15, Kim discloses a dough composition (pressing and forming the dough) suitable for frying (fried noodle strips), comprising fruit-juice powder (processing crops, fruits….into juice or powder). See translated Derwent Abstract. 
Kim is silent to comprising FJP in a range of 0.10wt% to 5wt% relative to total mass of the dough composition; a food grade salt in a range of 0.5 wt% to 5wt% relative to the total mass of the dough composition; a food grade alkali in a range of 0.05 wt% to 3wt% relative to the total mass of the dough composition; a hydrocolloid wherein the ratio of hydrocolloid:FJP is between 1:1 and 15:1; wherein the FJP comprises a mixture of soluble dietary fibers (SDF) and insoluble dietary fibers (IDF), wherein the SDF are in a range of from 50wt% to 95wt% of the mixture of SDF and IDF; and wherein a moisture content of the FJP is at most 5wt%.
Liang is relied on to teach known dough compositions for also making noodles, wherein the dough is enriched with a fruit powder at an amount of 0.10 to 65% by wt. (paragraph 10) which overlaps with the claimed 0.1wt% to 5wt%, 0.2wt% to 3.0 wt% (as per Claim 4), and 1.0 wt% (as per claim 13) to provide flavor and nutrition to the noodle product (paragraph 5). Therefore, since Kim also provides fruit juice powder, it would have been obvious to one of ordinary skill in the art to use the overlapping amounts of fruit juice powder to achieve the desired flavor and nutrition profile. 
As to the salt, alkali, and hydrocolloid, Fukasawa is also relied on to teach a dough composition for noodles comprising 1% food grade salt (1.05g of common salt in 100g dough, see Example 3 paragraphs 45-47), 0.13% of food grade alkali (0.13g potassium carbonate in 100g dough, see Example 3, paragraph 45-47), and gellan gum (which meets claims 6 and 8) as a thickener in dough compositions for frying, particularly noodles (paragraph 2). Fukasawa discloses comprising gellan gum in an amount between 0 to 10% by weight of the dough composition (paragraph 27). See reference Joy which discloses that KANSUI, a food grade alkali comprising potassium carbonate similarly used by Fukasawa (paragraph 46), is a known additive in dough compositions for noodle to provide a yellow color and springier texture (see page 2). Therefore, since both Kim and Fukasawa are directed to dough compositions for noodles, it would have been obvious to one of ordinary skill in the art to further comprise salt to provide the desired flavor, potassium carbonate to provide color and texture, and gellan gum to provide a thickening agent. 
As to the limitation of the ratio, since Liang discloses a relatively large range of 0.10 to 65% wt in fruit juice powder based on the desired flavor and nutrition, and Fukasawa discloses gellan gum in an amount of 0 to 10% by weight of the dough, the combination necessarily suggests overlapping amounts of FJP and gellan gum that results in a ratio between 1:1 to 15:1 (hydrocolloid to FJP). It is noted that while Liang is directed to ratio of fruit powder to flour, Fukasawa discloses embodiments of dough having 65% flour (example 3, paragraph 45-47, where flour added is 65g and the total dough is 100g); therefore, a combination of Liang and Fukasawa would have resulted in a dough composition having up to about 30% FJP (65% of 65g flour=42.25g FJP, divided by the total dough weight 100g+42.25g). The combination encompasses embodiments where the ratio of hydrocolloid to FJP is 1:1 to 5:1, thus meeting the ratio as recited in claims 1, 14 and 15.
As to the limitation of the SDF and IDF mixture, Justice discloses a dough composition suitable for frying (fried noodles, paragraph 106) comprising 5% to 15% be weight of IDF and 50% to 75% by weight of SDF (paragraph 16). This encompasses an embodiment where the SDF is about 76% of the total fiber mixture (50% SDF / (50% SDF+15% IDF, also meeting the limitation of Claim 3). The fiber content is contemplated to help reduce weight gain and consumption of food (paragraph 9).  Like Kim’s fruit juice powder, Justice utilizes the chicory powder as a supplement to conventional dough compositions (paragraph 104) and where the chicory powder can be varied such as 1-30% (see paragraph 109).  
Since both Justice and Kim and directed to dough compositions for fried noodle products, it would have been obvious to one of ordinary skill in the art to modify Kim’s FJP to incorporate known ratios of SDF and IDF to provide a nutritional product for reducing weight gain and food consumption. 
As to the limitation of the moisture content of the FJP, Mann is relied on to show known compositions of fruit juice powder, where it is preferred that the moisture content of the dried mixture be no more than 3% by weight (paragraph 21). As a whole, Mann is directed to a stabilized and low hygroscopic fruit juice powder (paragraph 2). 
Therefore, since Kim uses fruit juice powder, and Mann shows that fruit juice powders are known to have a moisture content of 3% or less, it would have been obvious to one of ordinary skill in the art to use the fruit juice powder of Mann to provide a stable and low hydroscopic fruit juice powder.  
Regarding Claim 5, Kim is directed to flour but is silent to comprising protein. However, since Kim is directed to wheat flour (see abstract), it would have been necessarily comprised of gluten which constitute a protein. In any case, Fukasawa, which is also a noodle product, recites comprising wheat flour (paragraph 28) and thus includes gluten. Fukasawa also further includes salts (paragraph 28), and polysaccharides (paragraph 27). Therefore, since Fukasawa is also directed to dough compositions for making fried noodle products, it would have been obvious to one of ordinary skill in the art to include additional additives such as salt, wheat gluten, and polysaccharides to achieve the desired texture and flavor. 
Regarding Claim 9, Kim discloses a method for producing a dough composition comprising the steps of: 
Mixing an aqueous composition comprising water and FJP with a composition to obtain a dough composition (mixing their juice or powder with wheat flour); and 
frying the dough (pressing and forming the dough into noodle strips) to obtain a fried dough composition (fried noodle strips). See Derwent Abstract. 
Regarding Claim 11, the prior art combination presented above teaches the dough composition of Claim 1. Kim further teaches a fried noodle product (see Derwent Abstract).  
Regarding Claim 12, while Kim is directed to fried noodles of Claim 9, Kim does not specifically recite a fried doughnut product. Fukasawa is relied on to show known dough compositions used to make both fried noodles and donuts (paragraph 4). Therefore, since both Kim and Fukasawa discloses dough compositions for fried noodles, it would have been obvious to one of ordinary skill in the art to form a fried doughnut with the dough composition of Kim. 
Regarding Claim 16, Fukasawa further discloses 1.05% of salt (total 100g of dough) in dough composition (paragraph 46), and therefore would have been obvious to use known amounts of salt found in similar dough compositions for the purpose of achieving a desired flavor. 
Regarding Claim 17, for similar reasons applied in Claim 5 above, Fukasawa is further relied on to teach further comprising starch as a thickener.  Fukasawa evidences using multiple thickening agents, such as starch and methyl cellulose (see paragraph 45-47).  It would have been obvious to one of ordinary skill in the art to combine known suitable thickening agents for the common purpose of thickening the composition.
Regarding Claims 18 and 19, Fukasawa further teaches wherein the starch can be is present at a range of 13% relative to the dough weight which falls within the claimed range (see example 3, paragraphs 45-47, 13g/100g dough). 
Regarding Claim 20, since the combination suggest providing FJP within the claimed amount (paragraph 10 of Liang), the dough taught by the prior art would also reduce absorption of oil during frying relative to a dough comprising FJP outside the claimed range. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
Regarding Claim 21, Kim is silent to the specific flour content of the dough; however, since Fukasawa also discloses similar fried noodle products made from dough, Fukasawa is further relied on teaching a flour content of 65% (example 3, paragraph 45-47, where flour added is 65g and the total dough is 100g). Therefore, it would have been obvious to one of ordinary skill in the art to use known flour contents of similar dough compositions to make fried noodles. 
Regarding Claim 22, Kim further teaches wheat flour (see Derwent Abstract).  Fukasawa is also directed to dough composition for making noodle products, and Fukasawa discloses wheat flour (paragraph 28); therefore, it would have been obvious to one ordinary skill in the art to use known types of flours for making fried noodle products. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Jordan (US 2011/0014343). 
Regarding Claim 2, while Kim discloses fruit juice powder, he does not specifically recite wherein the FJP is apple juice powder or pear juice powder. Jordan is relied on to teach process for forming shaped foods from fruit meal using apple juice powder (paragraph 35) which is formed into a dough combined with flour and other additives (paragraph 37). Therefore, Kim discloses a dough using fruit powder, it would have been obvious to use apple juice powder based on flavor preference. 


Response to Arguments
Applicant’s argument in the response filed 21 June 2022 have been fully considered, but is found not persuasive over the prior art of record.  
Applicant argued that the cited reference do not teach or suggest the features of Claim 1 (section I(A) of the remarks). Applicant also asserts that Fukasawa is silent to the concentration of salt, and that the cited reference do not suggest a food grade alkali. However, the argument is not persuasive because as applied in the rejection of Claim 1, Fukasawa discloses an exampled embodiment comprising 1.05 g of common salt and 0.13g of KANSUI which is an alkali comprising a mixture of sodium carbonate and potassium carbonate. This equates to 1.05% salt and 0.13% alkali since the composition has a total weight of 100g (1.05g salt + 0.13g KANSUI + 20.82g aqueous solution +65g all-purpose flour + 13g of pregelatinized starch). Therefore, it is seen that the prior art suggest the claimed salt and alkali in dough compositions. 
As to section I(B) of the remarks, applicant argued one of ordinary skill in the art could not reasonably expect any degree of success in modifying the cited reference to achieve the claimed moisture content of the fruit-juice powder. That is, applicant argued that since the prior art do not disclose the claimed salt, alkali and their respective concentration, one of ordinary skill in the art would not expect to succeed in producing a dough composition having the claimed salt and alkali while having the benefit of reducing oil absorption, including a fruit juice powder having the claimed moisture content. However, the argument is not persuasive in view of the response above regarding the prior art suggesting a dough composition having the claimed salt and alkali component. Furthermore, Fukasawa also provides a showing of a dough composition having the claimed salt and alkali while achieving a reduction in oil absorption (“Moreover, the fried Chinese noodles obtained in Example 3 reduced oil and fat content determined after the frying by 30% in comparison with those in Comparative Examples 3 and 4.” see paragraph 55). Therefore, in view of the teachings of Fukasawa, it is maintained that one of ordinary skill in the art would have a reasonable expectation of success in reducing oil absorption since Fukasawa discloses the claimed salt and alkali component with their respective concentration. As to the moisture content of the FJP, it is maintained that it would have been obvious in view of Mann to provide a FJP having a moisture content of 3% or less to provide a stable and low hydroscopic fruit juice powder.  
The rejections over claims 3-6, 8, 9 and 11-22 are maintained in view of the responses above. 
As to section II of the remarks, the rejection over Claim 2 is maintained in view of the responses above. 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792